Case 19-69203-bem       Doc 13    Filed 12/09/19 Entered 12/09/19 09:10:09          Desc Main
                                  Document     Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                              ) CASE NO. 19-69203-BEM
                                       )
   KELVIN JEROME BOWEN and             ) CHAPTER 7
   APRIL BOSTIC BOWEN,                 )
                                       )
         Debtors.                      )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            )
   ASSOCIATION, AS TRUSTEE OF          )
   THE LODGE SERIES III TRUST,         ) CONTESTED MATTER
                                       )
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   KELVIN JEROME BOWEN,                )
   APRIL BOSTIC BOWEN, and             )
   MICHAEL J. BARGAR, Trustee,         )
                                       )
         Respondents.                  )
   ____________________________________)

                           MOTION FOR RELIEF FROM STAY

            COMES NOW, U.S. Bank Trust National Association, as Trustee of the Lodge
   Series III Trust, c/o BSI Financial Services, Inc., its servicing agent ("Movant"), and
   hereby shows this Court the following:

                                              1.

            Pursuant to 11 U.S.C. Section 362(d) and Fed. R. Bankr. P. 4001, Movant seeks

   an order modifying the automatic stay for purposes of allowing it to enforce its security

   interest in certain real property of the estate, commonly known as 3334 Grove Park

   Terrace, Acworth, GA 30101 (“Real Property”), in accordance with the terms of a certain

   security deed and with applicable non-bankruptcy law.
Case 19-69203-bem       Doc 13    Filed 12/09/19 Entered 12/09/19 09:10:09                Desc Main
                                  Document     Page 2 of 7



                                                2.

          Debtors filed the above-styled Chapter 7 on December 2, 2019.

                                                3.

          Movant holds a claim secured by the Real Property. True and correct copies of

   the subject loan documents are collectively attached hereto as Exhibit “A” and

   incorporated herein by reference ("Loan Documents").

                                                4.

          Debtors are contractually delinquent on the subject loan for the following

   payments:

          55 Payments Due 12/01/2014 - 06/01/2019 @ $755.01 each: $41,525.55
          01 Payments Due 07/01/2019 @ $1,181.45:                   1,181.45
          05 Payments Due 08/01/2019 - 12/01/2019 @ $869.52 each:   4,347.60

                                                                  Total: $47,054.60

                                                5.

          Movant is not adequately protected.

                                                6.

          Debtors have little equity, if any, in the Real Property. Debtors' Schedule A lists

   the value of the Real Property at approximately $180,000.00. As of December 5, 2019,

   the payoff on the subject loan was approximately $158,106.60, not including attorney's

   fees and costs for this Motion, with an unpaid principal balance of $108,072.40.

                                                7.

          Movant has incurred $850.00 in attorney’s fees and $181.00 costs in bringing this

   Motion and is entitled to reimbursement for same pursuant to the Loan Documents.

          WHEREFORE, Movant prays that this Court, after notice and a hearing:

                  a) Waive the stay set forth in FBR 4001(a)(3);
                  b) Terminate and modify the automatic stay to permit Movant to
                  enforce its security interest in the Real Property in accordance with
                  the terms of the Loan Documents and applicable non-bankruptcy
                  law, including, but not limited to, conducting a foreclosure sale and
Case 19-69203-bem     Doc 13      Filed 12/09/19 Entered 12/09/19 09:10:09            Desc Main
                                  Document     Page 3 of 7


                seeking possession of the Real Property pursuant to the laws of the
                State of Georgia subsequent to foreclosure;
                c) Award $850.00 for the attorney’s fees and $181.00 costs
                incurred by Movant in bringing the Motion; and
                d) Grant such other and further relief as this Court deems just,
                necessary, and proper.
               th
         This 9 day of December, 2019.

                                                     Prepared By:
                                                     Attorney for Movant

                                                           /s/
                                                     Marc E. Ripps
                                                     Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com
Case 19-69203-bem       Doc 13    Filed 12/09/19 Entered 12/09/19 09:10:09             Desc Main
                                  Document     Page 4 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                              ) CASE NO. 19-69203-BEM
                                       )
   KELVIN JEROME BOWEN and             ) CHAPTER 7
   APRIL BOSTIC BOWEN,                 )
                                       )
         Debtors.                      )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            )
   ASSOCIATION, AS TRUSTEE OF          )
   THE LODGE SERIES III TRUST,         ) CONTESTED MATTER
                                       )
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   KELVIN JEROME BOWEN,                )
   APRIL BOSTIC BOWEN, and             )
   MICHAEL J. BARGAR, Trustee,         )
                                       )
         Respondents.                  )
   ____________________________________)

                        NOTICE OF ASSIGNMENT OF HEARING

          PLEASE TAKE NOTICE that Movant has filed a motion for relief from the
   automatic stay (“Motion”) and related papers with the court seeking an order for relief
   sought in the Motion.

            YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully
   and discuss them with your attorney, if you have one in this bankruptcy case. (If you do
   not have an attorney, then you may wish to consult one.) If you do not want the court to
   lift the automatic stay, or if you want the court to consider your views on the Motion, then
   you or your attorney must attend a hearing on January 29, 2020, at 9:30 a.m. in
   Courtroom 1402, Richard B. Russell Federal Building and United States
   Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. THE AUTOMATIC
   STAY SHALL REMAIN IN EFFECT WITH RESPECT TO MOVANT UNTIL COURT
   ORDER OTHERWISE.

           If you or your attorney do not take these steps, then the court may decide that you
   do not oppose the relief sought in the Motion and may enter an order granting that relief.
   In the event a hearing cannot be held within thirty (30) days from the filing of the Motion
Case 19-69203-bem      Doc 13     Filed 12/09/19 Entered 12/09/19 09:10:09        Desc Main
                                  Document     Page 5 of 7


   as required by 11 U.S.C. Section 362, Movant, by and through counsel, waives this
   requirement and agrees to the next earliest possible date, as evidenced by signature
   below. If a final decision is not rendered by the court within sixty (60) days of the
   request, then Movant waives the requirement that a final decision be issued within that
   period.
                th
          This 9 day of December, 2019.

   PREPARED BY AND CONSENTED TO:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com
Case 19-69203-bem       Doc 13    Filed 12/09/19 Entered 12/09/19 09:10:09           Desc Main
                                  Document     Page 6 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                              ) CASE NO. 19-69203-BEM
                                       )
   KELVIN JEROME BOWEN and             ) CHAPTER 7
   APRIL BOSTIC BOWEN,                 )
                                       )
         Debtors.                      )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            )
   ASSOCIATION, AS TRUSTEE OF          )
   THE LODGE SERIES III TRUST,         ) CONTESTED MATTER
                                       )
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   KELVIN JEROME BOWEN,                )
   APRIL BOSTIC BOWEN, and             )
   MICHAEL J. BARGAR, Trustee,         )
                                       )
         Respondents.                  )
   ____________________________________)

                               CERTIFICATE OF SERVICE

          This is to certify that I served the parties listed below with a copy of the Motion
   for Relief from Stay and of the Notice of Assignment of Hearing by, unless otherwise
   noted, depositing a true and correct copy of each with the United States Postal Service
   with sufficient postage affixed thereto to insure first class delivery:

   Office of the United States Trustee
   Via ECF Electronic Notice

   Michael J. Bargar, Esq.
   Chapter 7 Trustee
   Via ECF Electronic Notice

   E. L. Clark, Esq.
   Attorney for Debtors
   Via ECF Electronic Notice
Case 19-69203-bem    Doc 13   Filed 12/09/19 Entered 12/09/19 09:10:09   Desc Main
                              Document     Page 7 of 7


   Kelvin Jerome Bowen
   3334 Grove Park Terrace
   Acworth, GA 30101-6351

   April Bostic Bowen
   3334 Grove Park Terrace
   Acworth, GA 30101-6351
               th
         This 9 day of December, 2019.

                                                /s/
                                         Marc E. Ripps
                                         Georgia Bar No. 606515

   P. O. Box 923533
   Norcross, GA 30010-3533
   (770) 448-5377
   Email: meratl@aol.com
